 



Exhibit 10.1(b)

ROYALTY DEED

Dated October 13, 2004

between

GENESIS INC.

and

ROYAL GOLD, INC.

THE TROY MINE
Lincoln County, Montana

i



--------------------------------------------------------------------------------



 



Royalty Deed
Table of Contents

              CAPTION

--------------------------------------------------------------------------------

      PAGE

--------------------------------------------------------------------------------

SECTION 1
  COMMENCEMENT OF ROYALTY PAYMENT OBLIGATIONS     1  
Section 1.1
  Silver     1  
Section 1.2
  Copper     1  
Section 1.3
  Other Minerals     1  
SECTION 2
  ROYALTY PERCENTAGES     1  
Section 2.1
  Phase One Royalty Percentage     1  
Section 2.2
  Phase Two Royalty Percentage     2  
SECTION 3
  GROSS SMELTER RETURNS DEFINED     2  
Section 3.1
  Silver     3  
Section 3.2
  Copper     3  
Section 3.3
  Other Minerals     3  
Section 3.4
  Replacement Indices     3  
SECTION 4
  PAYMENT PROCEDURES; REPORTS     3  
Section 4.1
  Payments of Royalty     3  
Section 4.2
  Financial Reports     4  
Section 4.3
  Objection, Finality of Payments     4  
SECTION 5
  ADDITIONAL RIGHT, OBLIGATIONS AND COVENANTS OF THE PARTIES     4  
Section 5.1
  Commingling of Production     4  
Section 5.2
  Geological and Other Data and Reports     5  
Section 5.3
  Inspection     5  
Section 5.4
  Confidentiality     6  
Section 5.5
  Area of Interest     6  
Section 5.6
  Abandonment of Properties     6  
SECTION 6
  GENERAL PROVISIONS     7  
Section 6.1
  Assignment     7  
Section 6.2
  Notices     7  
Section 6.3
  Amendments and Waiver     7  
Section 6.4
  Relationship of the Parties     8  
Section 6.5
  Further Instruments     8  

  i

 



--------------------------------------------------------------------------------



 



Royalty Deed
Table of Contents

              CAPTION

--------------------------------------------------------------------------------

      PAGE

--------------------------------------------------------------------------------

Section 6.6
  Binding Effect     8  
Section 6.7
  Covenants Run with the Land; Priority     8  
Section 6.8
  Governing Law     8  
Section 6.9
  Resolution of Technical and Market Issues     8  
Section 6.10
  Rule Against Perpetuities     9  
Section 6.11
  Memorandum of Deed for Recordation     9  

      SCHEDULES

--------------------------------------------------------------------------------

   
Schedule 1
  Description of Properties
Schedule 2
  Area of Interest

ii

 



--------------------------------------------------------------------------------



 



ROYALTY DEED

GENESIS INC., a Montana corporation (“Grantor”), by means of this Royalty Deed
(“Deed”), effective as of the 13th day of October, 2004 (the “Effective Date”),
in consideration of the payment to it by ROYAL GOLD, INC., a Delaware
corporation (“Grantee”) of the sum of Two Hundred Fifty Thousand United States
Dollars (US$250,000), the receipt and adequacy of which are acknowledged by
Grantor, does hereby convey, grant, bargain, sell, transfer and assign to
Grantee, its successors and assigns, a royalty interest (“Royalty”) in silver,
copper and all other minerals of every kind or character (collectively,
“Minerals”) found in, on or under any of the properties described in Schedule 1
hereto (“Properties”). The specific terms of this Royalty are set forth below.



1.   Commencement of Royalty Payment Obligations. Grantor’s obligation to pay
the Royalty with respect to specific Minerals shall commence on the
“Commencement Dates”, as set forth below in this Section 1, and shall apply to
all Minerals that are extracted, produced and sold, including any Minerals that
may be recovered as a result of reprocessing of tailings, dumps or other
materials wherever located, if such materials were originally mined and removed
from the Properties (collectively, “Production”).



  1.1   Silver: The Royalty on silver shall commence after a cumulative total of
11,035,714 troy ounces of silver have been sold subsequent to the Effective Date
(the “Silver Royalty Commencement Date”).     1.2   Copper: The Royalty on
copper shall commence after a cumulative total of 42,674 tonnes of copper have
been sold subsequent to the Effective Date (the “Copper Royalty Commencement
Date”).     1.3   Other Minerals: The Royalty on any Mineral other than silver
and copper shall commence after a cumulative total of 100% of the expected
recoverable reserves of that Mineral, as determined by Grantor and Grantee to
exist as of the Effective Date, have been sold subsequent to the Effective Date
(the “Other Mineral Royalty Commencement Date”).



2.   Royalty Percentages.



  2.1   Phase One Royalty Percentage: The Royalty shall be equal to Six and
One-Tenths Percent (6.1%) (the “Phase One Royalty”) of Gross Smelter Returns, as
defined in Section 3, with respect to the following quantities of Minerals sold
after their respective Royalty Commencement Dates:

1



--------------------------------------------------------------------------------



 



(a) Silver: 1,655,357 troy ounces;

(b) Copper: 6,401 tonnes; and

(c) Other Minerals: All Production in excess of one hundred percent (100%), up
to and including one hundred fifteen percent (115%), of the expected recoverable
reserves of those Minerals, as determined by Grantor and Grantee to exist as of
the Effective Date.



  2.2   Phase Two Royalty Percentage: The Royalty for each Mineral shall be
reduced to two percent (2%) (the “Phase Two Royalty”) of Gross Smelter Returns
after the quantity of that Mineral set forth in Section 2.1 has been sold and
all Phase One Royalties for that Mineral have been paid. The Phase Two Royalty
shall be a perpetual royalty on all Production of a Mineral after all payments
of the Phase One Royalty for that Mineral have been made.



3.   Gross Smelter Returns Defined. As used in this Deed, “Gross Smelter
Returns” means the revenues attributed to Production, with no deduction for any
costs paid by or charged to Grantor, including but not limited to the Montana
Metalliferous Mines Tax and Resource Indemnity Trust and Groundwater Assessment
Tax. Those revenues shall be determined on a calendar month basis, and paid on a
calendar quarter basis, by multiplying the ounces, pounds or tonnes, as the case
may be, of Mineral that was sold during that month, as determined pursuant to
(i) and (ii) below of this Section 3, by the deemed average monthly sales price
of each type of Mineral, as determined pursuant to Sections 3.1, 3.2 or 3.3
below. For the term of the Memorandum of Agreement (“MOA”) that currently is in
effect and the term of the “Final Agreement” (as defined in the MOA):



  (i)   the quantity of ounces, pounds or tonnes of Mineral sold shall be equal
to the metal content for which Grantor is paid pursuant to the MOA or Final
Agreement, as applicable, and subsequently adjusted upward or downward in
accordance with the quantity adjustments made between Grantor and Trafigura AG
pursuant to the MOA or Final Agreement; and     (ii)   the Mineral shall be
deemed to have been sold when “Title” to the “Concentrates” (as defined in the
MOA) is transferred from Grantor to the “Buyer” (as defined in the MOA);
provided, however, if Grantor stockpiles or warehouses any Concentrates for more
than ninety (90) days, Grantor shall be deemed, for purposes of this Deed, to
have sold those Concentrates in the calendar month in which the ninetieth (90th)
day falls, in which event Grantor shall make a provisional payment of Royalty to
Grantee based upon Grantor’s good faith estimate of the quantities of Minerals
in those Concentrates, and a final upward or downward adjustment shall be made
when Grantor and the Buyer make their final settlement for those Concentrates.

2



--------------------------------------------------------------------------------



 



      If the MOA or Final Agreement, as applicable, terminates or no longer is
in effect while any Royalty under this Deed is payable to Grantee, Grantor and
Grantee shall negotiate in good faith to reach agreement on a new basis for
determining such quantity. If Grantor and Grantee cannot reach agreement on such
basis within thirty (30) days after such termination, as the case may be, either
party may submit the matter for resolution pursuant to the procedures set forth
in Section 6.9. In that proceeding, each party shall submit a proposed basis for
determining the quantity of Mineral sold for the balance of the Royalty, and the
arbitrators shall be obligated to select one of those proposals. The standard to
be applied by the arbitrators shall be which of the two proposals contains
procedures to be used for quantity determinations that are most consistent with
those made pursuant to the MOA or Final Agreement, as applicable.



  3.1   Silver: The average monthly price for silver shall be calculated by
dividing the sum of all of the daily London Fix spot prices (expressed in United
States dollars) for silver reported for the month by Platt’s Metals Week, by the
number of days during that month for which such prices were reported.     3.2  
Copper: The average monthly price for copper shall be calculated by dividing the
sum of all of the daily per-tonne London Metal Exchange spot prices (expressed
in United States dollars) reported for the month by Platt’s Metals Week, by the
number of days during that month for which such prices were reported.     3.3  
Other Minerals: The average monthly price for Minerals other than silver and
copper shall be calculated by dividing the sum of all of the daily spot prices
for the final refined product of such Minerals reported for the month by Platt’s
Metals Week, by the number of days during that month for which such prices were
reported.     3.4   Replacement Indices: If either the London Metal Exchange or
Platt’s Metals Week cease reporting spot prices for any Mineral described above,
those references, with respect to that Mineral, shall be replaced with
references to spot prices of that Mineral in the most nearly comparable
established market and/or publication selected by the parties’ mutual agreement.
If the parties cannot reach agreement on a mutually satisfactory market measure
or publication within thirty (30) days after cessation of the applicable report,
then either party may submit the issue for resolution pursuant to the procedures
set forth in Section 6.9.



  4.   Payment Procedures; Reports.



  4.1   Payments of Royalty: Payments of the Royalty shall be made on a calendar
quarter basis, within ten (10) business days after the end of each calendar
quarter, by check or wire transfer, at the election of Grantee, to the address
set forth in Section 6.2.

3



--------------------------------------------------------------------------------



 



  4.2   Financial Reports: Subject to the confidentiality requirements of
Section 5.4, Grantee shall have the right to be supplied monthly with duplicate
settlement sheets from any refinery, mill, smelter or other purchaser of
Production, whether or not Production has been sold, and shall contain
sufficient information as to the value, pricing and amounts of intermediate
product and final product sold for Grantor’s account so that Grantee will have
access to all information and data that are reasonably necessary and appropriate
for it to determine the amount of Royalty due it under this Deed.     4.3  
Objection, Finality of Payments: Grantee, at its sole election and expense,
shall have the right to perform, not more frequently than once annually
following the close of each calendar year, an audit by any authorized
representative of Grantee of Grantor’s accounts relating to the Royalty. Any
such inspection shall be for a reasonable length of time during regular business
hours, at a mutually convenient time, upon at least ten (10) business days’
prior written notice by Grantee. All Royalty payments made in any calendar year
shall be considered final and in full accord and satisfaction of all obligations
of Grantor, unless Grantee gives written notice describing and setting forth a
specific objection to the calculation thereof within one (1) year following the
end of that calendar year. Grantor shall account for any agreed upon deficit or
excess in Royalty payments made to Grantee by adjusting the next monthly
statement and payment following completion of such audit to account for such
deficit or excess.



  5.   Additional Rights, Obligations and Covenants of the Parties.



  5.1   Commingling of Production: Subject to the limitations, conditions and
requirements of this Section 5.1, Grantor shall have the right to mix or
commingle, either underground, at the surface, or at a processing plant or any
other treatment facilities, any Production from the Properties with ores or
material derived from other lands or properties that are owned, lease or
controlled by Grantor. Before commingling, Grantor shall weigh, measure, sample
and analyze the respective ores and materials in accordance with sound mining
and metallurgical practices such that the Royalty can be reasonable and
accurately determined. As products are produced from the commingled ores,
Grantor shall calculate from representative samples the average percentage
recovery of products produced from the commingled ores during each month. In
obtaining representative samples and calculating the average grade of commingled
ores and average percentage of recovery, Grantor may use procedures that are in
accordance with best practices in the mining and metallurgical industry. The
records relating to commingled ores shall be made available for inspection by
Grantee, at Grantee’s sole expense, at all reasonable times and shall be
retained by Grantor for a period of one (1) year after the calendar year in
which the commingling occurred. Notwithstanding the foregoing provisions of this
Section 5.1, Grantor shall not commingle Production from the Properties with
ores or minerals derived from

4



--------------------------------------------------------------------------------



 



      other lands or properties if such commingling has a reasonable likelihood
of reducing the recovery rate of metals from that Production below what the
recovery rate would have been without commingling. Any disputes concerning
commingling procedures or results or the applicability of the prohibition in the
preceding sentence shall be resolved pursuant to the procedure set forth in
Section 6.9.     5.2   Geological and Other Data and Reports: From and after the
date of execution of this Deed, Grantor shall deliver to Grantee not less
frequently that quarterly, or otherwise shall make available, the following data
and information relating to operations conducted on or for the benefit of the
Properties:



  (a)   The monthly operations and exploration report prepared by Grantor for
operations on the Properties;     (b)   The annual reserve report for the
Properties prepared by Grantor, along with any updates, as and when any of the
same have been finalized and approved by Grantor;     (c)   Grantor’s life of
mine plan relating to the Properties;     (d)   The annual plan and budget
prepared by Grantor relating to the Properties and any amendments thereto, as
and when any of the same have been finalized and approved by Grantor; and    
(e)   Any additional material engineering or economic studies or analyses
prepared by Grantor and relating to the Properties as and when any of the same
have been finalized and approved by Grantor.



  5.3   Inspection: Grantee and its authorized agents who are experienced in
mining operations, at Grantee’s sole risk and expense, shall have the right,
exercisable at reasonable intervals and during regular business hours, at a
mutually convenient time, and in a reasonable manner conforming to Grantor’s
safety rules and regulations and so as not to interfere with Grantor’s
operations, to go upon the Properties for the purposes of inspecting same.
Grantee shall furnish Grantor with prior written notice of the time and place of
any inspection by Grantee pursuant to this Section 5.3. Grantee shall defend,
indemnify and hold Grantor harmless from and against all costs incurred
(including reasonable attorneys’ fees and the costs of defending any such
claims) based on claims for damages, including injury or damage to other persons
or property, arising out of any death, personal injury or property damage
sustained by Grantee, its agents or employees, while in or upon the Properties,
unless such death, injury or damage results from Grantor’s gross negligence or
willful misconduct.

5



--------------------------------------------------------------------------------



 



  5.4   Confidentiality: Grantee shall not, without the prior written consent of
Grantor, disclose to any third party (excluding, however, any representative,
affiliate, agent, consultant or contractor of Grantee who has a bona fide need
to be informed) any information concerning operations, including exploration, on
the Properties which is not generally available to the public; provided,
however, that upon not less than five (5) days’ prior written notice to Grantor
setting forth the nature and content of the proposed disclosure, Grantee may
disclose information or data pertaining to the Properties to: (a) any third
party to whom Grantee in good faith anticipates selling or assigning all or a
part of its interest hereunder, or (b) any lender or underwriter from whom
Grantee is seeking to obtain funds. Grantee shall require those parties to keep
the information so provided confidential. If either Grantor or Grantee
determines in good faith that a disclosure is required for compliance with
applicable laws, rules, regulations or orders of any government agency or stock
exchange having jurisdiction, that party shall provide as much prior notice to
the other party of the nature and contents of the proposed disclosure, for the
review and comment of the other party, as is reasonably possible under the
circumstances.     5.5   Area of Interest: As further consideration for this
Deed, if, as of the Effective Date Grantor owns, or after the Effective Date
Grantor acquires, any mining claims, lands, leases or mineral interests within
the area described in Schedule 2 hereto (the “Area of Interest”), such property
shall be deemed to be part of the Properties and subject to all of the terms and
conditions of this Deed, including the obligation to pay Grantee the Royalty.  
  5.6   Abandonment of Properties: Grantor may elect at any time to terminate or
abandon its interests in any and all unpatented mining claims included in the
Properties at any time as it may in its sole discretion deem appropriate,
subject only to the provisions of this Section 5.6. In the event that Grantor
wishes to abandon any or all of those unpatented claims, it shall provide
Grantee with not less than forty-five (45) days prior notice of its intention to
do so and offer to transfer such claims to Grantee. At any time during the
forty-five (45) day period, Grantee may notify Grantor that it elects to accept
transfer of such claims. In that event, Grantor shall transfer those claims to
Grantee by quitclaim deed. If Grantor fails to pay any real estate taxes on any
of the Properties and such failure results in a tax delinquency notice, it
shall, within thirty (30) days after receipt of that notice, either cure such
delinquency or transfer the Properties to Grantee by quitclaim deed; provided,
however, if Grantor in good faith disputes such delinquency notice, it shall not
be required to cure the alleged delinquency or transfer the properties to
Grantee unless and until the dispute has been finally resolved, either by
agreement between the taxing authority and Grantor, or a final administrative or
judicial decision from which all appeals have been exhausted or waived.
Grantee’s rights under this Section 5.6 shall be subordinate to the prior rights
of Asarco Incorporated and Kennecott Montana Company to receive reconveyances of
the Properties if Grantor elects to terminate of abandon same, unless those
parties waive or

6



--------------------------------------------------------------------------------



 



      elect not to exercise those rights or agree to subordinate their rights to
those of Grantee under this Section 5.6.



6.   General Provisions.



  6.1   Assignment: Either party may assign its interests under this Deed
freely, in whole or in part; provided, however, that any transfer or conveyance
by either party of any interest in the Royalty or in the Properties shall be
expressly made subject to, and the assignee or transferee shall commit in
writing to be bound by, all of the terms and conditions and covenants of this
Deed.



  6.2   Notices: Any notice, election, report or other correspondence required
or permitted hereunder shall be in writing and (i) delivered personally; or
(ii) sent by registered or certified United States mail, postage prepaid, return
receipt requested; or (iii) sent by reputable overnight courier; (iv) sent by
facsimile, with confirmation of delivery requested. All such notices shall be
addressed to the party to whom directed as follows:

If to Grantor:

Genesis Inc., c/o Revett Silver Company
11115 E. Montgomery
Suite G
Spokane Valley, Washington 99206
Attention: President
Facsimile Number: 509-891-8901

If to Grantee:

Royal Gold, Inc.
1660 Wynkoop St.
Suite 1000
Denver, Colorado 80202-1132
Attention: President
Facsimile Number: 303-595-9385

Either party may, from time-to-time, change its address for future notices
hereunder by notice in accordance with this Section 6.2.



  6.3   Amendments and Waiver: No modifications or waivers of the terms and
conditions of this Deed shall be binding upon either party unless in writing,
dated subsequent to the date of this Deed, and executed by an authorized
representative of each party. No waiver by either party of a breach of any of
the provisions of this Deed shall be construed as a waiver of any subsequent
breach, whether of the same or of a different character.

7



--------------------------------------------------------------------------------



 



  6.4   Relationship of the Parties: The relationship of the parties hereto is
contractual only. The Royalty shall not grant to Grantee any rights to
participate or influence management or decision-making regarding operations on
the Properties, nor shall it obligate the Grantee to assume any responsibilities
for costs of Grantor’s operations on the Properties or any liabilities resulting
there from.     6.5   Further Instruments: The parties hereto agree that they
will execute any and all instruments as may be necessary or required to carry
out and effectuate any and all of the provisions of this Deed.     6.6   Binding
Effect: This Deed shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.     6.7   Covenants
Run with the Land; Priority: The Royalty granted to Grantee by this Deed shall
be in the nature of an interest in real property which shall run with the land.
The contractual provisions of this Deed shall continue for so long as Grantee,
its successors and assigns retain any interest in the Properties or in any of
the lands covered by any of the unpatented mining claims included within the
Properties as of the date of this Deed, or in any lands made subject to this
Deed within the Area of Interest pursuant to Section 5.5. This Royalty shall
have priority over, and in no event shall be subordinated to, any project or
other financing that Grantor may obtain with respect to the Properties after the
Effective Date of this Deed, unless Grantee specifically so provides in writing.
    6.8   Governing Law: This Deed is made under and shall be interpreted and
enforced in accordance with the laws of the State of Montana, without regard to
those principles of conflicts of laws that might otherwise require the
application of the laws of another jurisdiction.     6.9   Resolution of
Technical and Market Issues: The parties acknowledge that technical issues such
as but not limited to those relating to commingling, measurements of tonnage,
grade and recoveries, and indices for deemed sales prices may arise in the
future based upon changes of circumstances which the parties are not able to
anticipate at the time of the execution of this Deed. Grantor and Grantee each
agree to negotiate in good faith to attempt to resolve any such disputes. If the
parties are unable to resolve any such issue which involves a claim for payment
or the assertion or a cost or liability by either party of an amount not more
than Two Hundred Fifty Thousand Dollars ($250,000), and the resolution of such
dispute will not otherwise result in this Deed being declared void, rescinded or
otherwise unenforceable by either party, such dispute shall be resolved by
binding arbitration. The arbitration shall be conducted in accordance with the
commercial arbitration rules of the American Arbitration Association, except
(a) the parties agree that they each shall choose one arbitrator experienced in
the technical or market area

8



--------------------------------------------------------------------------------



 



      involved in the dispute and that the two arbitrators so named shall choose
a third arbitrator to compile the panel of three (3) arbitrators; (b) the
parties shall be entitled to reasonable discovery prior to the arbitration
hearing, as determined by the arbitrators; (c) the arbitrators shall be
entitled, in their reasonable discretion, to make equitable decisions to govern
the parties’ future conduct with respect to such technical or market matters;
and (d) the arbitrators shall be entitled, in their reasonable discretion, to
award costs of arbitration and attorneys’ fees to the prevailing party.     6.10
  Rule Against Perpetuities: Any right or interest granted under this Deed
(including but not limited to Grantor’s obligations under Sections 5.5 and 5.6)
that would violate any applicable Rule Against Perpetuities or any similar rule
of law, shall terminate twenty-one (21) years after the death of the last
survivor of the children and grandchildren of Robert F. Kennedy who are alive on
the Effective Date.     6.11   Memorandum of Deed for Recordation: This Deed
shall not be recorded or filed in the county records of Montana or in the
Montana State Office of the Bureau of Land Management. Grantor and Grantee shall
execute and record in the appropriate Montana county records and file in the
Montana State Office of the Bureau of Land Management a short form of this Deed
for the purpose of providing constructive notice of the parties’ respective
rights and obligations hereunder with respect to the Properties.

     WHEREFORE, the Grantor and Grantee have executed this Deed to be effective
as of the date first above written.

            GENESIS INC.
      By:   /s/ William Orchow         Print Name: William Orchow
      Title: President & CEO     

            ROYAL GOLD, INC.
      By:   /s/ Tony A. Jensen         Print Name: Tony A. Jensen
      Title: President & COO   

9